Exhibit 12.1 BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Successor Predecessor February 13 – September 30, 2010 January 1 – February 12, 2010 Nine Months Ended September 30, 2009 Earnings: Income before income taxes $ $ $ Add: Interest and other fixed charges, excluding capitalized interest 55 16 92 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Distributed income of investees accounted for under the equity method 4 − 4 Amortization of capitalized interest − 1 3 Less: Equity in earnings of investments accounted for under the equity method 15 1 7 Total earnings available for fixed charges $ $ $ Fixed charges: Interest and fixed charges $ 64 $ 17 $ Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Total fixed charges $ $ 52 $ Ratio of earnings to fixed charges 13.15x 10.25x 8.21x E-2
